Title: From Benjamin Franklin to Jonathan Nesbitt, 17 June 1780
From: Franklin, Benjamin
To: Nesbitt, Jonathan


Sir
Passy, June 17. 1780
I thank you for the information contained in your favour of the 13th. Instant. Orders are gone down from the Government to secure Capt. Landais, and assist Capt. Jones in recovering the Command of his Ship. I am sensible the Officers and Men must have been misled most probably by the Person you suspect, as much as by Capt Landais, and I doubt not their returning to their Duty; and that your Ship will have the Benefit of being under the Care and Convoy of that brave Commander. With great Regard I have the honour to be Sir, &c.
Mr. Jonathan Nesbit.
